Fourth Court of Appeals
                                San Antonio, Texas
                                      March 24, 2015

                                   No. 04-14-00844-CV

           IN THE INTEREST OF N.R.V., A.M.A.F. AND I.I.F., CHILDREN,

                  From the 38th Judicial District Court, Real County, Texas
                              Trial Court No. 2013-3094-DC
                       The Honorable Cathy Morris, Judge Presiding


                                      ORDER
         Appellee's motion for extension of time to file brief is hereby GRANTED. Appellee's
brief is due on or before March 31, 2015.




                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court